DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicants
This communication is in response to the Application filed on 5/19/2021.
Claims 12-41 are pending. Claims 1-11 are canceled. 
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/19/2021 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 12 recites “…wherein, during a certain period after the screen including the plurality of buttons is displayed…” in lines 13-14. It is unclear as to what the “certain period” is. Is it a minute, hour, or second? Appropriate correction is required. Claims 13-41 are rejected for the same reasons. It is noticed that claim 13 further defines what the ‘certain period’ is. However, claim 13 is equally unclear as to what the ‘certain period’ is. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “user operation detection unit”, “display control unit” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “unit” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier. 
Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claims 12-41 are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: See, Figs. 1-2.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 11,042,206. Although the claims at issue are not identical, they are not patentably distinct from each other because they are anticipated. Claim 12 is shown below as an example. 

US Application No., 17/324,407
U.S. Patent. No., 11,042,206
12. (New) A data processing apparatus comprising:
1. An image forming apparatus comprising: 
a human detection sensor configured to sense a human;
a human detection unit configured to detect a human; 
a display unit; 
a display unit configured to display a screen; 
a user operation detection unit configured to detect a user operation to the display unit; and
a user operation detection unit configured to detect a user operation to the display unit; 
a display control unit configured to display a screen including a plurality of buttons on the display unit based on a sensing result of the human detection sensor in a state that the display unit does not display the screen, display the screen including the plurality of buttons on the display unit based on a user operation to the display unit detected by the user operation detection unit in a state that the display unit does not display the screen and change the screen to a first screen according to the user operation to a first button of the plurality of buttons detected by the user operation detection unit, 
and a display control unit configured to change a screen on the display unit to another screen according to the user operation to the screen detected by the user operation detection unit and display a predetermined screen on the display unit based on a detection of the human by the human detection unit in a state that the display unit does not display the predetermined screen, 
wherein, during a certain period after the screen including the plurality of buttons is displayed, the display control unit does not change the displayed screen to the first screen even if the user operation to the first button of the plurality of buttons is detected by the user operation detection unit.
wherein the user operation detection unit detects the user operation to the predetermined screen and the display control unit does not change the predetermined screen to another screen during a predetermined period after the detection of the human by the human detection unit.



Allowable Subject Matter
Claims 12-41 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the double patenting rejection, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the cited art of record US 9,547,267 discloses an image forming apparatus includes an image forming section that forms an image on a recording material; an operating section that is operated by a person; a first detecting portion that detects a person in a predetermined first area; a second detecting portion that detects the person in a second area that is smaller than the first area, the second area being separated from the first area or a portion of the second area overlapping the first area when viewed from above; and a switching unit that switches between a first condition in which the image forming apparatus consumes a first amount of electric power and a second condition in which the image forming apparatus consumes a second amount of electric power. Cited art of record US 8,909,964 discloses power supply control apparatus including plural processing units, a mobile body detection unit, a determination unit, a transition unit, a mobile body confirmation unit, and a controller that controls the transition unit such that states of all of the processing units transit to the powered-off state when a result of confirmation in the mobile body confirmation unit represents absence and controls the transition unit such that the states of the plural processing units selectively and individually transit to the powered-off state when a result of confirmation in the mobile body confirmation unit represents presence. And, cited art of record US 2014/0300917 discloses apparatus that has a detection unit detecting an object, a reception unit receiving an operation of a user, and a shifting unit shifting a power state of the apparatus from a first power state to a second power state if the detection unit detects an object. The shifting unit shifts the power state of the apparatus from the second power state to the first power state if the reception unit receives an operation of a user. The shifting unit prevents the apparatus from shifting from the second power state to the first power state, after detection of the object according to user operation.
The cited art of record fails to teach, disclose or suggest the limitation/feature of “a human detection sensor configured to sense a human; a display unit; a user operation detection unit configured to detect a user operation to the display unit; and a display control unit configured to display a screen including a plurality of buttons on the display unit based on a sensing result of the human detection sensor in a state that the display unit does not display the screen, display the screen including the plurality of buttons on the display unit based on a user operation to the display unit detected by the user operation detection unit in a state that the display unit does not display the screen and change the screen to a first screen according to the user operation to a first button of the plurality of buttons detected by the user operation detection unit, wherein, during a certain period after the screen including the plurality of buttons is displayed, the display control unit does not change the displayed screen to the first screen even if the user operation to the first button of the plurality of buttons is detected by the user operation detection unit.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2015/0261168 – discloses apparatus that has a power supply control unit for activating a function unit, while maintaining a display unit in a non-display state when a person approaching the apparatus is detected by a detection unit in a power saving state in which power supply to function unit is stopped. A display control unit changes the display unit to a display state when user of the apparatus instructs the display unit to present a display after power is supplied to the function unit by the power supply control unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958. The examiner can normally be reached Monday-Thursday 8AM-6PM, Friday 8AM-12PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/Primary Examiner, Art Unit 2669